Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed AMENDMENTS/REMARKS
Applicant's amendments/remarks received on 03/03/2021 have been entered. 
Independent claims 1, and 13-14 have been amended. 
Claims 1-14 pending.  
Examiner refers to the action below.

Examiner Notes 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-14 are found to be allowable over the prior of records, as the Examiner found including those listed in the current PTO-892 which teaches an apparatus which has a sensor that is configured to sense that a particular operation is performed for a tray supporting a recording medium. A controller is configured to register a portion of tray relating information in which one of the tray and a setting item for specifying the recording medium are associated with each other. A display device is controlled to display a tray-setting screen for accepting an input for a setting item for the recording medium to be placed on the first tray, when the sensor has detected that the particular operation is performed for a first tray. The setting item corresponding to the related-setting-item object, is set to a setting item for a placing medium that is the recording medium to be placed on the first tray, when the related-setting-item object is selected through an input interface in a state in which the tray-setting screen is displayed, as currently illustrated in the currently amended independent claims 1, and 13-14.

       The prior arts of records, namely Inui in view of Futatsumori (all previously cited), in the last rejection also do not appear as currently understood said apparatus which has a sensor that is configured to sense that a particular operation is performed for a tray supporting a recording medium. A controller is configured to register a portion of tray relating information in which one of the tray and a 

     Furthermore, claims 1-14 are allowed over the prior arts of record for at least the reasons stated in at least pages 1-13 of the response filed on 03/03/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
3/8/2021